UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6457



HERMAN K. SIMPSON,

                                            Plaintiff - Appellant,

          versus


ELDRIDGE E. HODGE; MICHAEL YORK; J. WATKINS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CA-01-806-1)


Submitted:   June 11, 2002                 Decided:    July 22, 2002


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Herman K. Simpson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Herman     K.   Simpson   appeals   the   district   court’s   order

dismissing his complaint filed under 42 U.S.C.A. § 1983 (West Supp.

2001), for failure to state a claim.      See 28 U.S.C.A. § 1915A (West

Supp. 2001).    Simpson also appeals from the district court’s order

denying his motion filed under Fed. R. Civ. P. 60(b).         We dismiss

in part and affirm in part.

     Parties in a civil action, in which the United States is not

a party, are accorded thirty days after the entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(a)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5), or reopens the appeal period under

Fed. R. App. P. 4(a)(6).        This appeal period is “mandatory and

jurisdictional.”     Browder v. Dir., Dep’t of Corr., 434 U.S. 257,

264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229

(1960)).

     The district court’s order denying § 1983 relief was entered

on the docket on November 6, 2001.       Simpson’s notice of appeal was

filed on March 14, 2002.       Because Simpson failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we dismiss this portion of the appeal for lack of

jurisdiction.

     With regard to the denial of the Rule 60(b) motion, we have

reviewed the record, the district court’s order, and Simpson’s


                                     2
informal brief filed in this court.       Because Simpson failed to

challenge on appeal the district court’s disposition of the Rule

60(b) motion, he has waived appellate review of that order.      4th

Cir. R. 34(b).   We therefore affirm this portion of the appeal on

the reasoning of the district court. United States v. Simpson, No.

CA-01-806-1 (M.D.N.C. Feb. 19, 2002).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                              AFFIRMED IN PART AND DISMISSED IN PART




                                   3